MEMORANDUM **
Antonio Cuevas-Rodriguez appeals from his 57-month sentence imposed following his guilty-plea conviction for illegal re-entry into the United States, in violation of 8 U.S.C. § 1326(a).
Assuming arguendo that Cuevas-Rodriguez’s appeal waiver was invalidated by the district court’s oral pronouncements, *422we conclude that the district court properly considered the advisory Sentencing Guidelines and the 18 U.S.C. § 3553(a) sentencing factors in imposing the sentence. See United States v. Ploujfe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.